                   Case 1:19-cv-11534-AJN Document 19 Filed 06/29/20 Page 1 of 1
                                          L AW OFFICE OF
                                     JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                            T ELEPHONE : 212.229.2249
                                                                                             F ACSIMILE : 212.229.2246
J OHN M. GURRIERI
JMGURRIERI@ ZELLERLEGAL . COM




                                                               6/29/2020




                                                             -XQH൬൯൬൪൬൪

        VIA ECF

        Hon. Alison J. NathanUnited States District Judge
        United States District Court for the Southern District of New York
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

        Re: Mendez v. Sadigh Gallery Ancient Art Inc.൫൳&9൫൫൯൭൮ $-1

        Dear Judge Nathan:

                ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYH-referenced action. ๠e SDUWLHVKDYHVHWWOHd
        WKLVPDWWHULQSULQFLSOH๠HSODLQWL൵PRYHVIRUDVWD\RIDOOGHDGOLQHVXQWLO$XJXVW൫൮൬൪൬൪WR SO
        allow the SDUWLHVWR¿QDOL]HDQGH[HFXWHVHWWOHPHQWSDSHUV                                        ORDERED.
                I thank the Court for itVWLPHDQGFRQVLGHUDWLRQ

                                                             5HVSHFWIXOO\VXEPLWWHG
                                                             5HVSHFWIXOO\VXEPLWWHG



                                                             -RKQ0*XUULHUL               SO ORDERED.           6/29/20




                                                                                            Alison J. Nathan, U.S.D.J.




                                 277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
